                                                                                                                         Case 3:20-cv-09246-SK Document 8 Filed 12/22/20 Page 1 of 4



                                                                                                                1   ALPHA TRIAL GROUP, LLP
                                                                                                                    RICHARD K. WELSH (State Bar No. 208825)
                                                                                                                2   JEFFREY A. ZUIDEMA (State Bar No. 248057)
                                                                                                                    10940 Wilshire Blvd., Suite 600
                                                                                                                3   Los Angeles, CA 90024
                                                                                                                    Telephone:    (310) 562-4550
                                                                                                                4   Email: rwelsh@atgllp.com
                                                                                                                           jzuidema@atgllp.com
                                                                                                                5
                                                                                                                    Counsel for Plaintiffs
                                                                                                                6
                                                                                                                7
                                                                                                                8                                UNITED STATES DISTRICT COURT

                                                                                                                9                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                                               10
                                                                                                               11
                                                                                                                    BIG RUN POWER PRODUCERS, LLC, a           CASE NO. 3:20-CV-09246-SK
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12   North Carolina LLC; MARICOPA RNG 1,
                                                                             L O S A N G E L E S , C A 90024




                                                                                                                    LLC, a Delaware LLC; BUTTERFIELD
                                                                                                               13   RNG 1, LLC, a Delaware LLC; RED
                                                                                                                    RIVER BIOREFINERY, LLC, a Delaware
                                                                                                               14   LLC; ULTRA CAPITAL, LLC, a Delaware       NOTICE OF MOTION AND MOTION FOR
                                                                                                                    LLC;                                      REMAND; MEMORANDUM OF POINTS
                                                                                                               15                                             AND AUTHORITIES IN SUPPORT
                                                                                                                                       Plaintiffs,
                                                                                                               16
                                                                                                                    v.                                        Date: February 1, 2021
                                                                                                               17                                             Time: 9:30 a.m.
                                                                                                                    VENTURE ENGINEERING &                     Courtroom: C – 15th Floor
                                                                                                               18   CONSTRUCTION, INC., a Pennsylvania        Judicial Officer: Hon. Sallie Kim
                                                                                                                    corporation; DAVID D. MONIOT, an
                                                                                                               19   individual; and Does 1-20,
                                                                                                               20                      Defendants.
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28

                                                                                                                                              NOTICE OF MOTION AND MOTION TO REMAND
                                                                                                                        Case 3:20-cv-09246-SK Document 8 Filed 12/22/20 Page 2 of 4



                                                                                                                1          TO DEFENDANTS AND THEIR COUNSEL OF RECORD:

                                                                                                                2          PLEASE TAKE NOTICE THAT on February 1, 2021 at 9:30 a.m., or as soon thereafter

                                                                                                                3   as the matter may be heard, before Magistrate Sallie Kim in Courtroom C on the 15th Floor of the

                                                                                                                4   above-entitled Court, located at 450 Golden Gate Ave., San Francisco, California 94102,

                                                                                                                5   plaintiffs Big Run Power Producers, LLC; Maricopa RNG 1, LLC; Butterfield RNG 1, LLC; Red

                                                                                                                6   River Biorefinery, LLC; and Ultra Capital, LLC (collectively, “Plaintiffs”) will move the Court

                                                                                                                7   for an order pursuant to 28 U.S.C. § 1447 remanding this action to the Superior Court of

                                                                                                                8   California for the County of San Francisco and granting fees and costs to Plaintiffs in the amount

                                                                                                                9   of $2,100 as the cost and fees, including attorneys’ fees, incurred as a result of the removal.

                                                                                                               10          Plaintiffs move for remand on the ground that diversity does not exist between Plaintiffs

                                                                                                               11   and Defendants Venture Engineering & Construction, Inc. (“VEC”) and David D. Moniot
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12   (collectively with VEC, “Defendants”). Specifically, Defendants are citizens of Pennsylvania and
                                                                             L O S A N G E L E S , C A 90024




                                                                                                               13   at least one member of Plaintiffs is also a citizen of Pennsylvania.

                                                                                                               14          Plaintiffs’ motion for remand is based on this notice of motion and motion, the

                                                                                                               15   memorandum of points and authorities in support, the declarations of Thomas J. Ferraro and

                                                                                                               16   Jeffrey A. Zuidema, the pleadings and documents on file with the Court, upon other such

                                                                                                               17   evidence as may be presented at the time of the hearing.

                                                                                                               18
                                                                                                                    DATED: December 22, 2020                        ALPHA TRIAL GROUP, LLP
                                                                                                               19
                                                                                                               20
                                                                                                                                                                    By: /s/ Jeffrey A. Zuidema
                                                                                                               21                                                   JEFFREY A. ZUIDEMA
                                                                                                                                                                    Counsel for Plaintiffs
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                                                                    -2-
                                                                                                                                              NOTICE OF MOTION AND MOTION TO REMAND
                                                                                                                        Case 3:20-cv-09246-SK Document 8 Filed 12/22/20 Page 3 of 4



                                                                                                                1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                                2          “The federal court’s basic diversity jurisdiction extends to ‘all civil actions where the

                                                                                                                3   matter in controversy exceeds … $75,000 … and is between … [c]itizens of different States.”

                                                                                                                4   Johnson v. Columbia Prop’s Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). “In cases where

                                                                                                                5   entities rather than individuals are litigants, diversity jurisdiction depends on the form of the

                                                                                                                6   entity” such that “an unincorporated association such as a partnership has the citizenships of all of

                                                                                                                7   its members.” Id. “Notwithstanding LLC’s corporate traits, however, every circuit that has

                                                                                                                8   addressed the question treats them like partnerships for the purposes of diversity jurisdiction.” Id.

                                                                                                                9   That is, “an LLC is a citizen of every state of which its owners/members are citizens.” Id.

                                                                                                               10          “Removal statutes are strictly construed against removal jurisdiction in the Ninth Circuit.”

                                                                                                               11   Stuefen v. MV Senior Living LLC, No. 16-cv-04992-NJV, 2016 WL 6124422 at *2 (N.D.Cal.
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12   2016) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). “To establish the citizenship
                                                                             L O S A N G E L E S , C A 90024




                                                                                                               13   of a limited liability company, Defendant must, at a minimum, allege the citizenship of all

                                                                                                               14   members of the limited liability company.” Id. at *3. “A defendant that fails to allege the

                                                                                                               15   citizenship of members of a LLC has ‘no basis upon which to remove the action.’” Id.

                                                                                                               16          Defendants did not meet their burden of establishing diversity. Instead, without naming a

                                                                                                               17   single member of the LLC Plaintiffs, Defendants assert “on information and belief” that “all

                                                                                                               18   members of the Delaware limited liability company Plaintiffs are citizens of states other than

                                                                                                               19   Pennsylvania,” claiming that “[n]o information regarding the members of these Delaware limited

                                                                                                               20   liability companies is publicly available.” Removal Not. ¶ 4.c-d. at p. 2 (ECF No. 1). Defendants

                                                                                                               21   effectively admitted they had no basis for removal since they lacked the requisite knowledge

                                                                                                               22   about Plaintiffs’ members and their citizenship, which could have easily been resolved with a

                                                                                                               23   phone call or email to Plaintiffs’ counsel.

                                                                                                               24          Defendants cannot meet their burden of establishing diversity. According to their Notice

                                                                                                               25   of Removal, VEC and Mr. Moniot “are citizens of Pennsylvania.” Removal Not. ¶ 4.b. at p. 2

                                                                                                               26   (ECF No. 1). And Plaintiffs have at least one member, Thomas Ferraro, who is also a citizen of

                                                                                                               27   Pennsylvania. Ferraro Decl. ¶¶ 2-3. Because Plaintiffs and Defendants are both citizens of

                                                                                                               28   Pennsylvania, there is no diversity and, thus, removal was improper. Accordingly, the Court
                                                                                                                                                                     -3-
                                                                                                                                               NOTICE OF MOTION AND MOTION TO REMAND
                                                                                                                        Case 3:20-cv-09246-SK Document 8 Filed 12/22/20 Page 4 of 4



                                                                                                                1   should remand this case back to the Superior Court of California for the County of San Francisco.

                                                                                                                2          “An order remanding the case may require payment of just costs and any actual expenses,

                                                                                                                3   including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). Because

                                                                                                                4   Defendants removed the state action without any basis for asserting diversity, Plaintiffs incurred

                                                                                                                5   over $2,100 in costs and attorneys’ fees. Zuidema Decl. ¶ 2. Had Defendants contacted Plaintiffs

                                                                                                                6   first, Defendants would have learned that diversity does not exist and would have avoided

                                                                                                                7   wasting judicial and party resources on this motion. Plaintiffs request that the Court order the case

                                                                                                                8   remanded to state court and require Defendants, or their counsel, pay Plaintiffs’ incurred costs

                                                                                                                9   and expenses, including attorneys’ fees, in the amount of $2,100 resulting from this baseless

                                                                                                               10   removal.

                                                                                                               11
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12   DATED: December 22, 2020                        ALPHA TRIAL GROUP, LLP
                                                                             L O S A N G E L E S , C A 90024




                                                                                                               13
                                                                                                                                                                    By: /s/ Jeffrey A. Zuidema
                                                                                                               14                                                   JEFFREY A. ZUIDEMA
                                                                                                                                                                    Counsel for Plaintiffs
                                                                                                               15
                                                                                                               16
                                                                                                               17
                                                                                                               18
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                                                                    -4-
                                                                                                                                              NOTICE OF MOTION AND MOTION TO REMAND
